

 
 

--------------------------------------------------------------------------------

 



COALBED METHANE LEASE
Made and executed as of July 16, 2007, by and between CHARLES D. BECKHAM, of
Baldwin, Pennsylvania, and TODD E. BECKHAM, of Milton, Massachusetts
(“Lessors”), and Inform Worldwide Holdings Inc., having offices at 2501 North
Green Valley Pkwy, Suite 110, Henderson, Nevada.  (“Lessee”).
WHEREAS, Lessors are the owners of  certain pieces, parcels or tracts of land
(“the premises”), containing approximately 180 acres, located in Monongahela
Township, Greene County, Pennsylvania, more fully described on Exhibit A
attached hereto and made part hereof; and
WHEREAS, Lessors desire to lease and demise the premises to Lessee, and Lessee
desires to take and hire same from Lessors, for the purpose of drilling for,
mining, removing and marketing coalbed methane from within the seams or veins of
coal underlying the premises.
NOW, THIS COALBED METHANE LEASE (“this Lease”), WITNESSETH, that Lessors and
Lessee hereby covenant and agree as follows:
Article I
Grant - Term
1.01.  Lessors hereby lease and demise unto Lessee, and Lessee hereby takes and
hires from Lessors, for the sole purpose of drilling for, mining, removing and
marketing, the coalbed  methane from within the seams or veins of coal
underlying the premises, being those certain pieces, parcels or tracts of land
located in Monongahela Township, Greene County, Pennsylvania, more particularly
described on Exhibit A attached hereto and made part hereof.  In connection
therewith, Lessors hereby grant, let, lease and demise unto Lessee the rights of
ingress, egress and regress in, to and from the premises for the purpose of
conducting all operations necessary for drilling for, mining, removing and
marketing the coalbed methane, the right to install all equipment, fixtures and
appliances necessary in connection therewith, and the right to lay such pipes
and pipelines as are necessary to remove coalbed methane from the premises in
connection with transporting same to market.  Provided, however, that Lessee
shall   place wells, equipment, fixtures, appliances and pipelines only at such
locations as are specifically approved by Lessors.
1.02.  This Lease shall commence on the date first above written, and, unless
sooner terminated pursuant to any provision hereof, shall remain in force until
the exhaustion of all coalbed methane from within the seams or veins underlying
the premises which is commercially marketable.
Article II
Production Royalties
2.01.  As royalty for the coalbed methane produced and marketed  hereunder,
Lessee shall pay unto Lessors the sum equal to twelve and one half percent
(12.5%) of the selling price of the coalbed methane, received by Lessee in an
arms’ length sale of the coalbed methane.      Provided, however, that if Lessee
disposes of the coalbed methane other than in an arms’ length sale, i.e., by
selling it to a related person or entity, the royalty shall be the sum equal to
twelve and one half percent (12.5%) of the market value of the coalbed methane,
i.e., the price for which the coalbed methane would be sold between unrelated
parties in the location of the premises
2.02.  Lessee shall pay all production royalties on or before the 25th day of
the calendar month following the month in which the coalbed methane for which
payment is made is marketed..  Payment shall be made by checks directed to
Lessors at the addresses set forth in Paragraph 8.03.
2.03.  In order that Lessors may determine that they have been paid all
production royalties to which they are entitled under the terms hereof, Lessee
agrees to keep full and accurate records, including books of account and
invoices to purchasers of coalbed methane produced and marketed hereunder, which
fully disclose the volume of coalbed methane produced and marketed and the
purchase price received by Lessee therefor.  Such records shall be available for
inspection by Lessors or Lessors’ duly authorized agent during regular business
hours upon 7 days’ notice from Lessors that they desire to make such an
inspection.
2.04  For the signing of this Lease, Lessor shall receive One Thousand
restricted shares of Inform Worldwide Holdings Inc.
Article III
Delay Rental
3.01.  Beginning on the first day of August, 2008, and thereafter on the first
day of each November, February and May until Lessee has begun marketing coalbed
methane and paying Lessors production royalty therefor pursuant to Paragraph
2.01, Lessee shall pay unto Lessors a delay rental in the amount of $180.00 each
calendar quarter.  Lessee shall not be entitled to take as a credit against
production royalties due when Lessee markets coalbed methane any delay rentals
paid pursuant to this paragraph.  Payment shall be made by checks directed to
Lessors at the addresses set forth in Paragraph 8.03.
Article IV
Permitting Requirements - Compliance with Law
4.01.  Lessee shall be responsible, at its sole cost and expense, to apply for
and procure all licenses and permits required by the United States of America,
the Commonwealth of Pennsylvania, and any local governmental unit, in connection
with the mining and drilling operations which the parties intend for Lessee to
conduct upon the premises.  Lessee shall be further responsible to acquire all
necessary bonds required by the United States of America, the Commonwealth of
Pennsylvania, and any local governmental unit, in connection with Lessee’s use
of any public road, highway or infrastructure.  Lessors agree to execute any
consents which Lessee may require in connection with any license or permit
application.
4.02.  Lessee agrees to conduct its operations upon the premises in compliance
with all applicable laws, ordinances, rules and regulations of the United States
of America, the Commonwealth of Pennsylvania and any local government unit
having jurisdiction over the premises.  Lessee further agrees to indemnify
Lessors, and to hold Lessors and their heirs, executors, administrators and
assigns fully harmless of and from any liability for such violation and of and
from any fine, penalty or cost associated therewith.  Nothing herein contained
shall preclude Lessee from challenging the validity or applicability of any such
law, ordinance, rule or regulation before any court or tribunal having
jurisdiction of such contest, provided that Lessee (i) pays all cost, expenses,
filing fees and attorney and expert witness fees associated with such contest,
(ii) abides by the final judgment of such court or tribunal unless Lessee takes
a timely appeal therefrom, and (iii) continues to indemnify Lessors and hold
Lessors harmless hereunder.
4.03.  Following the completion of Lessee’s operations under this Lessee, Lessee
agrees to plug all wells in accordance with all laws, ordinances, rules and
regulations of the United States of America, the Commonwealth of Pennsylvania
and any local government unit having jurisdiction over the premises.  In order
to enable Lessee to fulfill this obligation, Lessors agree to grant unto Lessee
such rights of ingress, egress and regress in, across and from the premises as
Lessee may require.
Article V
Insurance - Indemnification
5.01.  Lessee shall, at its sole cost and expense, maintain public liability and
property damage insurance, which shall include motor vehicle liability, which
shall insure against any liability to any person, partnership, firm, corporation
or entity, public or private, arising from any activity conducted or condition
or use maintained by Lessee under this Lessee.  Such insurance shall have
minimum limits in the amount of one million dollars ($1,000,000.00), and shall
name Lessors as additional insureds as their interest may appear.  Prior to
entering upon the premises pursuant to this Lease, Lessee shall provide Lessors
with a certificate from the insurer that the insurance required by this
Paragraph is in effect, which certificate shall require not less than thirty
(30) days’ notice to Lessors in the event of change or cancellation of the
coverage.
5.02.  Lessee shall, at its sole cost and expense, maintain appropriate workers’
compensation, unemployment compensation, and other occupational disease
insurance covering all employees engaged in any activities connected with this
Lease.  Prior to entering upon the premises pursuant to this Lease, Lessee shall
provide Lessors with a certificate from the insurer that the insurance required
by this Paragraph is in effect, which certificate shall require not less than
thirty (30) days’ notice to Lessors in the event of change or cancellation of
the coverage.
5.03.  Lessee agrees to indemnify Lessors, and to hold Lessors and their heirs,
executors, administrators and assigns fully harmless of and from any liability
to any person, partnership, firm, corporation or entity, public or private,
arising from any activity conducted or condition or use maintained by Lessee
upon the premises or under this Lease, regardless of whether Lessee is negligent
or otherwise at fault in causing such injury or damage.
Article VI
Default - Lessors’ Remedies
6.01.  The following shall be acts of default by Lessee hereunder:
(a) Failure to pay when due any delay rental or production royalty due pursuant
to Articles II and III,
(b) Failure to maintain insurance as required by Paragraphs 5.01 and 5.02,
(c) Violation by Lessee, in connection with its activities upon the premises, of
any applicable federal, state or local law, ordinance, rule or regulation.
6.02.  In the event Lessee commits an act of default as defined in Paragraph
6.01, Lessors may give Lessee notice, directed to the Lessee’s address set forth
in Paragraph 8.03, specifying the particulars of the default.  Lessee shall
fully correct and remedy the default within thirty (30) days of receipt of the
notice.
6.03.  If, following receipt of notice of a default, Lessee fails to fully
correct and remedy the default within the time provided in Paragraph 6.02,
Lessors may avail themselves of the following remedies:
(a) Bring an action in any court of competent jurisdiction to recover a money
judgment for any monies owed Lessors by Lessee hereunder, and
(b) Declare this Lease to be terminated and, upon an additional thirty (30)
days’ notice to Lessee, bring an action in ejectment in the Court of Common
Pleas of Greene County, Pennsylvania, to obtain judgment in ejectment and to
recover possession of the premises.
The use of either of the remedies set forth in subparagraphs (a) and (b) shall
not be deemed an election of remedies, and shall not preclude Lessors from also
using the other remedy.
Article VII
Assignment - Subletting
7.01.  Lessee shall not assign this Lease, nor sublet the premises or any part
thereof, without first having received the written consent of Lessors, which
consent Lessors shall not unreasonably withhold.
Article VIII
Miscellaneous
8.01.  This Lease shall be governed and construed in accordance with the law of
the Commonwealth of Pennsylvania.
8.02.  This Lease may be executed in multiple copies, each of which shall have
the effect of an original and all of which together shall be considered the same
instrument.
8.03.  Notices required to be given by one party to the other shall be given by
first class mail, postage prepaid, addressed as follows:
To Lessors at:
Charles D. Beckham, 3420 Hazelhurst Ave., Pittsburgh, PA 15227
Todd E. Beckham, 100 Randolph Ave., Milton, MA 02186


To Lessee at:
Inform Worldwide Holdings, Inc
2501 North Green Valley Pkwy, Suite 110, Henderson, NV., 89014


8.04.  This Lease shall not be recorded in the Office of the Recorder of Deeds
of Greene County, Pennsylvania, nor in any other office of public record.  The
parties shall execute, and Lessee may record, a memorandum containing only the
information specified at 21 P.S. Section 405.
8.05.  Each party has had independent legal representation in the negotiation,
drafting and execution of this Lease.  No inference or presumption shall exist
in favor of or against either party as a result of that party’s attorney’s role
in the drafting of this Lease.
8.06.  This Lease shall be binding upon, and its benefits shall inure to, the
heirs, executors, administrators, successors and assigns of Lessors and Lessee;
provided, however, that this provision shall not be deemed to permit Lessee to
assign this Lease nor sublet the premises in contravention of Paragraph 7.01.
INTENDING TO BE LEGALLY BOUND, Lessors and Lessee have signed this Lease this
day and year first above written.
___/s/ Charles D. Beckham__
Charles D. Beckham


___/s/ Todd E. Beckham___
Todd E. Beckham




INFORM WORLDWIDE HOLDINGS, INC


By___/s/ Ash Mascarenhas________
Ash Mascarenhas, CEO



 
 

--------------------------------------------------------------------------------

 
